Madison Bancorp, Inc. Reports Results for the Quarter Ended December 31, 2012 For More Information Contact Michael P. Gavin (410) 529-7400 Madison Bancorp, Inc. Madison Bancorp, Inc. (the Company) (OTCBB: MDSN), the holding company for Madison Square Federal Savings Bank, reported a profit of $72,000 or $0.13 per basic and diluted common share for the three months ended December 31, 2012 as compared to a profit of $18,000 or $0.03 per basic and diluted common share for the three months ended December 31, 2011. Net income for the nine months ended December 31, 2012 was $206,000 or $0.36 per basic and diluted common share, as compared to net income of $22,000 or $0.04 per basic and diluted common share for the nine months ended December 31, 2011. Balance Sheet Total assets decreased $3.5 million, or 2.3%, from $155.2 million at March 31, 2012, to $151.7 million at December 31, 2012 due to a $4.4 million, or 40.7%, decrease in cash and cash equivalents and a $2.4 million, or 2.9%, decrease in net loans receivable, partially offset by a $4.0 million, or 7.6%, increase in investment securities available for sale. Total deposits decreased by $3.6 million, or 2.6%, to $136.6 million at December 31, 2012 from $140.2 million at March 31, 2012.This was primarily due to a decrease in our higher cost certificates of deposit partially offset by an increase in savings deposit accounts. Income Statement Net income was $72,000 for the three months ended December 31, 2012, compared to $18,000 for the three months ended December 31, 2011.The increase in net income for the current quarter was primarily the result of an increase in noninterest revenue resulting from the gain on the sale of investment securities and reductions to noninterest expense.These increases to income were partially offset by a decrease in net interest income. Net income increased to $206,000 for the nine months ended December 31, 2012, compared to $22,000 for the nine months ended December 31, 2011.The increase in net income for the current period was primarily the result of increases in noninterest revenue resulting from the gain on the sale of investment securities and a gain on the sale of a portion of real estate owned by the Bank, and a decrease in noninterest expense.These increases to income were only partially offset by a decrease in net interest income, and an increase in the provision for loan losses. President and Chief Executive Officer Michael P. Gavin commented, “While we are pleased with the continued improvement in our operating results, having shown profitable results for all three quarters in the year thus far, we remain practical and must consider the many challenges facing the banking industry as a whole, including the continuing low interest rate environment, increasing regulatory requirements and the uncertainty of our current economic environment.We will, however, continue to focus on asset quality, manage our expenses and provide quality banking services to our customers.” Madison Square Federal Savings Bank operates four full service branch offices located in Perry Hall, Fallston, Bel Air and Baltimore City, Maryland. This press release contains statements that are forward looking, as that term is defined by the Private Securities Litigation Reform Act of 1995 or the Securities and Exchange Commission in its rules, regulations and releases.The Company intends that such forward-looking statements be subject to the safe harbors created thereby.All forward-looking statements are based on current expectations regarding important risk factors, including but not limited to real estate values, market conditions, the impact of interest rates on financing, local and national economic factors and the matters described in the Company’s Annual Report on Form 10-K for the year ended March 31, 2012.Accordingly, actual results may differ from those expressed in the forward-looking statements. MADISON BANCORP, INC. Consolidated Statements of Financial Condition December 31, March 31, (Unaudited) (Audited) Assets Cash equivalents and time deposits $ $ Investment securities, available for sale Loans receivable, net Premises and equipment, net Other assets Total assets $ $ Liabilities and Shareholders' Equity Deposits $ $ Other liabilities Total liabilities Total shareholders' equity Total liabilities & shareholders' equity $ $ Consolidated Statements of Operations For The Three Months Ended For The Nine Months Ended December 31, December 31, December 31, December 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest revenue $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest revenue Noninterest expense Income before tax expense Income tax expense 0 0 0 0 Net income available to common shareholders $ Earnings per common share - basic $ Earnings per common share - diluted $ $ $ $
